Order entered July 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01640-CR

                                 STEVE ACOSTA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-55987-M

                                           ORDER
       The Court REINSTATES the appeal.

       On April 22, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel timely requested preparation of the record; (4) Belinda Baraka is the court reporter who

recorded the proceedings; (5) Ms. Baraka’s explanation for the delay in filing the record is her

workload; and (6) Ms. Baraka requested until August 1, 2014 to file the reporter’s record.

       We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court,

to file the reporter’s record in this appeal by AUGUST 1, 2014. Because the record is now four

months overdue, no further extensions will be granted. If the record is not filed by the date
specified, the Court will order that Belinda Baraka not sit as a court reporter until the record is

filed in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; and to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE